 

Exhibit 10.23

 

December [*], 2018

 

Inspyr Therapeutics, Inc. 

31200 Via Colinas #200 

Westlake Village, CA 91362

 

Re:Inspyr Therapeutics, Inc. - Subscription for Shares of Series D Preferred
Stock

 

Ladies and Gentlemen:

 

The undersigned hereby acknowledges and agrees to the following:

 

1.       The undersigned hereby subscribes for shares totaling an aggregate
consideration of $5,000 of Series D Convertible Preferred Stock, par value
$0.0001 per share (“Preferred Stock”), of Inspyr Therapeutics, Inc., a Delaware
corporation (the “Corporation”), at a price per share equal to $1.00. The
Preferred Stock shall have (i) a stated value of $1.00 per share, (ii) be
convertible into common stock, par value $0.0001 of the Corporation, and (iii)
such rights and preferences as contained in the Certificate of Designation of
Series D Convertible Preferred Stock (“COD”), filed with the Delaware Secretary
of State on [*],2018 and as attached hereto as Exhibit A.

 

2.       The undersigned (a) has a preexisting personal or business relationship
with the Corporation or one or more of its officers or directors, or (b) by
reason of the undersigned’s business or financial experience, or by reason of
the business or financial experience of the undersigned’s financial advisor who
is not affiliated with, and who is not compensated directly or indirectly by,
the Corporation or any affiliate or selling agent of the Corporation, the
undersigned is capable of evaluating the risks and merits of an investment in
the Preferred Stock and or protecting the undersigned’s own interests in
connection with the Preferred Stock;

 

3.       All of the Preferred Stock so received will be taken by the undersigned
for its own account as an investment and not with a view to the distribution
thereof;

 

4.       It is understood that the Corporation will issue the Preferred Stock
without their registration under the Securities Act of 1933, as amended (the
“Act”); therefore, the Preferred Stock may not be resold or transferred unless
they are registered under the Act or unless an exemption from registration is
available. The undersigned acknowledges that there are substantial restrictions
on the transferability of the shares of Preferred Stock and accordingly, it may
not be possible for the undersigned to liquidate an investment in the
Corporation;

 

5.       The undersigned hereby covenants and agrees that the undersigned will,
from time to time if requested by the Corporation or its successors or assigns,
do, execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, to the Corporation or its successors or assigns,
such and all further acts, transfers, assignments, deeds, powers and assurances
of title, and additional papers and instruments, and cause to be done all acts
or things as often as may be proper or necessary for better conveying,
transferring and assigning of all of the property hereby conveyed, transferred
or assigned, and effectively to carry out the intent hereof, and to vest in the
entire right, title and interest of the undersigned in and to all of the said
property, and the undersigned will warrant and defend the same to the
Corporation or its successors or assigns, forever against all claims or demands
whatsoever.

 



 

 

 



IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed and delivered as of the date first above written.

 

Very truly yours, 

 



By:       [*]         Acknowledged and Approved by       INSPYR THERAPEUTICS,
INC.       :   By:

Christopher Lowe 

  Its: Chief Executive Officer  

 

 

 

  

EXHIBIT A 

CERTIFICATE OF DESIGNATION OF SERIES D CONVERTIBLE PREFERRED
STOCK

 



 

 

 

